disqualify was dealt with by this court in Docket No. 61021, we deny this
                petition as moot.
                            It is so ORDERED.




                                                  Hardesty




                                                                                J.



                cc: Hon. Lee A. Gates, District Judge
                     Gabriel L. Grasso, P.C.
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A